DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 4 – 6 are objected to because of the following informalities:  
Claim 1, line 4 – 5 recites the limitation “the orientation” which should be changed to “an orientation”.  
Claim 1, line 19 recites the limitation “the response” which should be changed to “a response”.
Claim 4, line 10 recites the limitation “a vehicle” which should be changed to “the vehicle”.
Claim 4, line 15 recites the limitation “a vehicle” which should be changed to “the vehicle”.
Claim 4, line 25 recites the limitation “the response” which should be changed to “a response”.
Claim 5, line 5 – 6 recites the limitation “a first extreme position and a second extreme position” which should be changed to “the first extreme position and the second extreme position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 recites the limitation “its”.  However, it is unclear what is being referred.
Claim 3, line 2 recites the limitation “it”.  However, it is unclear what is being referred.
Claim 4, line 11 recites the limitation “its”.  However, it is unclear what is being referred.
Claim 6, line 1 recites the limitation “it”.  However, it is unclear what is being referred.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (EP 2259041 A1).
For claim 1, Krause et al. discloses a method for a power steering system 11 [to empirically determine at least one property of said power steering system called desired property] (via test device 1’), [said power steering system comprising at least one heading definition device 5, which allows defining the orientation] (fig. 3, page 2, col. 2, paragraph [0016]), [called « steering angle » of the power steering system] (page 3, col. 4, paragraph [0037]), [a steering mechanism 11’ provided with at least one movable member 30] (page 4, col. 5, paragraph [0046]), [whose position is adapted so as to correspond to the chosen steering angle, as well as at least one assist motor 4 arranged to be able to drive said steering mechanism] (fig. 3, page 4, col. 5, paragraph [0046]), said method comprising, apart from a control phase during which the power steering system is assigned to driving a vehicle in order to make said vehicle follow a trajectory which is determined depending on the situation of said vehicle relative to its environment, 
[a step (a) of automatic activation of the assist motor, during which a computer 10 is used to automatically generate and apply to the assist motor, without requiring an external action on the heading definition device, an activation setpoint which follows one or several cycle(s) called pre-established « scanning cycles »] (page 4, col. 5, paragraph [0042], the actuator being opportunely governed by a control unit 10, carries out an operational test on the same power steering unit according to a programmable sequence), 
[a measurement step (b), according to which, during the scanning cycle(s) or at the end of said scanning cycle(s), at least one physical parameter, called « indicator parameter », is measured, which is specific to the response provided by the power steering system upon automatic activation of the assist motor and which is characteristic of the desired property] (page 3, col. 4, paragraph [0037] and page 4, col. 5, paragraph [0042], automatically storing the data regarding the various states of the sensors in the positions and in the movements imposed by the actuator), 
[then an analysis step (c), during which the desired property is quantified from the measurement(s) of the indicator parameter, wherein during the automatic activation step (a), a position scanning cycle is applied, which servo-controls the assist motor, and consequently the steering mechanism, in position, from a first extreme position to a second extreme position distant from the first position] (page 2, col. 2, paragraphs [0035] – [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. EP 2259041 A1) in view of Bourdrez (WO 2015140447 A1).
For claim 2, Krause et al. does not explicitly disclose the method wherein the position scanning cycle is repeated a predetermined number of iterations, and at least one fatigue indicator parameter is measured, which is representative of the wear of all or part of the power steering system.
Bourdrez discloses [an invention advantageously makes it possible to automatically and intrinsically to incorporate into a model construction, over time, the effects of aging or wear of a steering mechanism, as well as fluctuations of an external conditions (for example temperature) affecting the operation of said mechanism, which allows to substantially adapt in real time said model, so that said model permanently reflects the actual behavior of the steering mechanism] (page 7, paragraph [0017]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the fatigue indicator parameter of Bourdrez with the power steering system of Krause et al. to allow for improving overall driving comfort and provide the driver with a faithful and intuitive feeling of management reactions.	
For claims 3 and 6, Krause et al. does not explicitly disclose the method wherein it allows determining at least one desired property among:
a rise in temperature or a thermal evolution regime of the assist motor,
an endurance property including a wear indicator depending on a number of reciprocation cycles carried out by the steering mechanism.
Bourdrez discloses an invention advantageously makes it possible to automatically and intrinsically to incorporate into a model construction, over time, the effects of aging or wear of a steering mechanism, as well as fluctuations of an external conditions (for example temperature) affecting the operation of said mechanism, which allows to substantially adapt in real time said model, so that said model permanently reflects the actual behavior of the steering mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the fatigue indicator parameter of Bourdrez with the power steering system of Krause et al. to allow for improving overall driving comfort and provide the driver with a faithful and intuitive feeling of management reactions.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Bourdrez (WO 2015140447 A1) in view of Krause et al. EP 2259041 A1).
For claim 4, Bourdrez discloses a power steering system 1 equip a vehicle (motor vehicle) and comprising at least one heading definition device 3, [which allows a driver to define a steering angle of the power steering system] (page 11, paragraph [0030]), a steering mechanism 6, 7, 8 provided with at least one movable member 6, [whose position is adapted so as to correspond to the chosen steering angle] (page 11, paragraph [0030]), as well as at least one assist motor 2 arranged to be able to drive said steering mechanism] (page 12, paragraph [0032]), said power steering system including, on the one hand, a first on-board module 12, called « assist module », [which contains a first set of functions called « assist laws », which allow generating, when the power steering system is assigned to driving a vehicle, control setpoints to the assist motor, in order to make said vehicle follow a trajectory which is determined depending on the situation of said vehicle relative to its environment] (pages 12 and 13, paragraph [0034]), and on the other hand, a second on-board module 16, called « characterization module », [which contains a second set of functions, called « characterization functions », distinct from the assist laws, and which allow implementing, during a period when the power steering system is not assigned to driving a vehicle] (page 32, paragraph [0081]), and [automatically, a characterization method intended to empirically determine at least one property of said power steering system, called « desired property »] (page 7, paragraph [0017]), but does not explicitly disclose
said characterization method comprising a step (a) of automatic activation of the assist motor during which the second on-board module €3)module automatically generates and applies to the assist motor, without requiring an external action on the heading definition device, an activation setpoint which follows one or several cycle(s) called pre-established « scanning cycles », in order to allow a measurement step (b), according to which, during the scanning cycle(s) or at the end of said scanning cycle(s), at least one physical parameter, called « indicator parameter », is measured, which is specific to the response provided by the power steering system upon automatic activation of the assist motor and which is characteristic of the desired property, then an analysis step (c), during which the desired property is quantified from the measurement(s) of the indicator parameter, wherein during the automatic activation step (a), a position scanning cycle is applied, which servo-controls the assist motor, and consequently the steering mechanism, in position, from a first extreme position to a second extreme position distant from the first position.
Krause et al. discloses a method for a power steering system 11 [to empirically determine at least one property of said power steering system called desired property] (via test device 1’), [said power steering system comprising at least one heading definition device 5, which allows defining the orientation] (fig. 3, page 2, col. 2, paragraph [0016]), [called « steering angle » of the power steering system] (page 3, col. 4, paragraph [0037]), [a steering mechanism 11’ provided with at least one movable member 30] (page 4, col. 5, paragraph [0046]), [whose position is adapted so as to correspond to the chosen steering angle, as well as at least one assist motor 4 arranged to be able to drive said steering mechanism] (fig. 3, page 4, col. 5, paragraph [0046]), said method comprising, apart from a control phase during which the power steering system is assigned to driving a vehicle in order to make said vehicle follow a trajectory which is determined depending on the situation of said vehicle relative to its environment, 
[a step (a) of automatic activation of the assist motor, during which a computer 10 is used to automatically generate and apply to the assist motor, without requiring an external action on the heading definition device, an activation setpoint which follows one or several cycle(s) called pre-established « scanning cycles »] (page 4, col. 5, paragraph [0042], the actuator being opportunely governed by a control unit 10, carries out an operational test on the same power steering unit according to a programmable sequence), 
[a measurement step (b), according to which, during the scanning cycle(s) or at the end of said scanning cycle(s), at least one physical parameter, called « indicator parameter », is measured, which is specific to the response provided by the power steering system upon automatic activation of the assist motor and which is characteristic of the desired property] (page 3, col. 4, paragraph [0037] and page 4, col. 5, paragraph [0042], automatically storing the data regarding the various states of the sensors in the positions and in the movements imposed by the actuator), 
[then an analysis step (c), during which the desired property is quantified from the measurement(s) of the indicator parameter, wherein during the automatic activation step (a), a position scanning cycle is applied, which servo-controls the assist motor, and consequently the steering mechanism, in position, from a first extreme position to a second extreme position distant from the first position] (page 2, col. 2, paragraphs [0035] – [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the characterization method of Krause et al. with the power steering system of Bourdrez to allow for identification of possible problems, thus reducing overall malfunction of the steering system.	

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the second on-board module includes an endurance charactization function which uses a succession of position scanning cycles in order to subject, under the effect of the assist motor, the steering mechanism to a succession of reciprocating movements between a first extreme position and a second extreme position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-102083677A comprising a method of monitoring a condition of a steering sytem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611